Citation Nr: 1300011	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-11 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  The Veteran's DD 214 indicates he was a light weapons Infantryman and earned a Combat Infantryman Badge, among others, during his service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In this rating decision, the RO granted service connection for PTSD, assigning a 30 percent rating, effective July 2, 2007, the date of the original claim.  The Veteran subsequently appealed this rating decision. 

In addition to PTSD, the Veteran is also currently service-connected for tinnitus at a 10 percent disability rating, effective July 2, 2007. 

Furthermore, as a result of the evidence regarding the effect his service-connected disabilities have had on the Veteran's ability to engage in substantially gainful employment, the Board finds that his increased rating claims includes a claim for TDIU, and that this claim has therefore been added as an additional claim entitled to current appellate review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran contends that his PTSD is more severely disabling than reflected in the 30 percent evaluation assigned.  Under the Veterans Claims Assistance Act of 2000 ("VCAA"), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991). Review of the claims folder reveals that the Veteran was afforded a VA examination to evaluate his PTSD in August 2007, over five year ago.  As such, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green, 1 Vet. App. at 124.  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2012).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record. VA law provides that a TDIU may be granted upon a showing that the Veteran is unable to obtain and maintain a substantially gainful occupation due solely to impairment resulting from his service-connected disability(ies).  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2012).  In making this determination, consideration may be given to his level of education, special training, and previous work experience, but not to his age or occupational impairment caused by nonservice-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2012).

In this case, the issue of unemployability is raised by the record.  The Veteran stated he was unemployed since November 2007.  In addition, the Veteran's representative and his wife have both stated the Veteran was unemployed.  

However, in regards to the Veteran's TDIU claim, it is not entirely clear whether the Veteran's service-connected disabilities preclude the Veteran from obtaining and maintaining substantially gainful employment.  The Board, therefore, finds that the issue of entitlement to TDIU must be remanded for further examination and opinion regarding the Veteran's employability.

Furthermore, according to a letter submitted by the Veteran's wife, P. C., the Veteran had been unemployed since November 2006 and is currently receiving Social Security Disability.  The Board notes that VA has a duty to obtain Social Security Administration (SSA) records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Board cannot say the SSA records are not relevant, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records. 

Finally, the record suggests that there may be outstanding medical records; the most recent medical treatment record is dated December 2009.  Therefore, all outstanding private and VA treatment records should be requested and obtained if available.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide. A copy of this notification must be associated with the claims file. 

2. Contact the Social Security Administration and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

3. The AMC should obtain all outstanding VA and private medical treatment records and should ask the Veteran about the existence of any outstanding private treatment records.  All efforts to obtain these records must be documented to inclusion in the claims folder.

4. After completion of the development set out above has been completed to the extent possible, schedule the Veteran for an appropriate examination(s) for the purpose of determining the nature and severity of his PTSD, as well as whether service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  The claims folder contents must be made available to the examiner prior to the examination for review.  After physically evaluating the Veteran, the medical examiner should address the following questions, to the best of his/her medical knowledge:

a. for the service-connected PTSD, the examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.  A GAF score for the PTSD should be assigned to the extent possible; 

b. for the TDIU claim, the examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected disabilities (including PTSD, and/or tinnitus) alone (i.e., without regard to any nonservice-connected disabilities or the Veteran's age) are productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment (sedentary or physical) consistent with his educational background and occupational history? This opinion must take into account all other pertinent evidence as well as the impact of medications used to treat service-connected disabilities. 

The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


